Citation Nr: 1128125	
Decision Date: 07/28/11    Archive Date: 08/04/11

DOCKET NO.  07-38 019A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel




INTRODUCTION

The Veteran had active duty from March 1969 to January 1972.  He died in March 2006.  The Appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

To establish service connection for the cause of the veteran's death, the evidence must show a disability incurred in or aggravated by service either caused or contributed substantially or materially to cause death.  38 U.S.C.A. § 1310 West 2002); 38 C.F.R. § 3.312 (2010).

In order to constitute the principal cause of death, the service-connected disability must be one of the immediate or underlying causes of death, or be etiologically related to the cause of death.  38 C.F.R. § 3.312(b) (2010).

Contributory cause of death is inherently not one related to the principal cause.  In order to constitute the contributory cause of death, it must be shown that the service-connected disability contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death. It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c) (2010).  If the service-connected disability affected a vital organ, careful consideration must be given to whether the debilitating effects of the service-connected disability rendered the veteran less capable of resisting the effects of other diseases.

The Veteran died on March [redacted], 2006.  The death certificate reflects that the cause of death was complications of hepatocellular carcinoma (liver cancer).   

At the time of his death, the Veteran was service connected for posttraumatic stress disorder (PTSD) at a 100 percent disability rating and post traumatic osteoarthritis of the right third metacarpophalangeal joint and flexion contraction of the right third distal interphalangeal joint at a 10 percent disability rating.

The Appellant contends that that the Veteran's liver cancer resulted from his alcoholism which resulted from his service-connected PTSD. 

The Board notes that no compensation shall be paid for a disability if the disability is the result of a veteran's own willful misconduct or abuse of alcohol or drugs; however, a veteran is not precluded from receiving compensation for an alcohol abuse disability acquired as secondary to, or a symptom of, a veteran's service-connected disability.  See 38 U.S.C.A. § 1110 (West 2002); see also Allen v. Principi, 237 F.3d 1368, 1375 (Fed. Cir. 2001).  Thus, service connection for the cause of the Veteran's death - hepatocellular carcinoma (liver cancer) - would only be warranted if such was secondary to or a symptom of a service-connected disability. 

Therefore, a VA opinion is needed to determine if the Veteran's hepatocellular carcinoma (liver cancer) was a result of his alcoholism and if his alcoholism was secondary to or a symptom of his service-connected PTSD.

Accordingly, the case is REMANDED for the following action:

1.  The RO should forward the Veteran's entire claims file to an appropriate VA medical specialist for the purpose of obtaining an opinion regarding the cause of the Veteran's death.  The physician should provide an opinion as to whether it is least as likely as not that the Veteran's alcoholism contributed to or caused the Veteran's hepatocellular carcinoma (liver cancer).

If the examiner determines that alcoholism contributed to or caused the Veteran's death, the specialist should also address whether the Veteran's alcohol abuse can be considered a manifestation of or secondary to the Veteran's service-connected PTSD, and if so whether it is at least as likely as not that alcoholism contributed to or caused the Veteran's death.  A complete rationale for any opinion expressed must be provided by the reviewing VA medical specialist.  

2.  After completion of the above and any additional development deemed necessary, the issue on appeal (entitlement to service connection for the cause of the Veteran's death) should be reviewed with consideration of all applicable laws and regulations.  If the benefit sought on appeal remains denied, the Appellant and her representative should be furnished an appropriate supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


